Title: To James Madison from Daniel Squires and Others, [ca. 22 June 1816]
From: Squires, Daniel
To: Madison, James


        
          Sir
          [ca. 22 June 1816]
        
        We the undersigned Subscribers Citizens of the County of Suffolk and State of New York Respectfully beg leave to recommend Newton E. Westfall late of the Army of the United States, to your consideration for some appointment by which he may be able to support himself and Family who are in reduced and needy circumstances.
        Mr. Westfall’s talents and qualifications we presume will be questioned by few who are personally acquainted with him. We have the honour to be very respectfully Your Obedt. Servts.
        
          Daniel Squires[and sixty-three others]
        
      